Citation Nr: 1506929	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-29 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected migraine headaches prior to May 27, 2011, and to an evaluation in excess of 30 percent beginning May 27, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected status post discectomy L5-S1 with history of traumatic arthritis. 

3.  Entitlement to a compensable evaluation for the service-connected right lower extremity sciatica prior to May 24, 2011, and to an evaluation in excess of 10 percent beginning May 24, 2011.

4.  Entitlement to a compensable evaluation for the service-connected left lower extremity sciatica prior to May 24, 2011, and to an evaluation in excess of 10 percent beginning May 24, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from July 1974 to August 1994.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In May 2012, a Board videoconference hearing was conducted before the undersigned who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

In August 2012, the Board denied the Veteran's claim for an increased evaluation for the service-connected migraine headaches.  The Board also remanded the remaining claims for additional development.  

The Veteran appealed the Board's denial of an increased rating for the service-connected migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued an order that vacated only that portion of the August 2012 Board decision relating to the migraine increased rating claim and remanded that matter for readjudication consistent with the instructions outlined in the Joint Motion for Partial Remand filed by the parties in May 2013.  The Board subsequently remanded the claims for additional development in May 2014.  The case has now been returned to the Board for appellate review.

The record before the Board consists of an electronic file only.  There is no paper file.

With respect to a total disability rating based on individual unemployability (TDIU), although the RO denied TDIU in a November 2012 rating decision and the Veteran did not appeal that decision, she has appealed for higher schedular ratings and she has alleged unemployability due to service-connected disability.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted). 

In this case, the Veteran and the record have raised the question of unemployability.  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the appellant's service-connected headaches throughout the appeal period have approximated frequent completely prostrating and prolonged attacks capable of producing of severe economic inadaptability. 

2.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the level of disability produced by the appellant's lumbar spine disability more closely approximated forward flexion of 30 degrees or less as of January 29, 2007.

3.  The appellant has never had any ankylosis of the lumbar spine or of the entire thoracolumbar spine.

4.  The appellant has not demonstrated more than mild neurologic impairment in either leg due to the lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation of 50 percent, but not more, were met for the service-connected headaches beginning January 29, 2007, and continuing throughout the appeal period.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 8100 (2014).

2.  The criteria for an evaluation of 40 percent, but not more, were met for the appellant's lumbar spine disability beginning January 29, 2007, and continuing throughout the appeal period.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2014).

3.  The criteria for an evaluation of 10 percent, but not more, were met for the service-connected right lower extremity sciatica beginning January 29, 2007, and continuing throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2014).

4.  The criteria for an evaluation of 10 percent, but not more, were met for the service-connected left lower extremity sciatica beginning January 29, 2007, and continuing throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant was provided notice in correspondence dated in May 2007 (prior to the July 2008 rating action).  Her claims were subsequently readjudicated in the Supplemental Statement of the Case (SSOC) issued in October 2014.  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in letters issued in May 2007, and April 2011, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA treatment records have been associated with the claims file and the Veteran was afforded VA examinations in June 2007, May 2011, September 2012, and August 2014.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that the June 2007, May 2011, September 2012, and August 2014 VA examinations were conducted by medical professionals and included a review of the claims file and a history obtained from the appellant.  The examinations included reports of the symptoms for the claimed disabilities and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the various disabilities.  

The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the appellant's claimed disabilities.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It appears that all obtainable evidence identified by the appellant relative to her claims has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remands issued in August 2012, and in May 2014, private and VA medical records were obtained and added to the evidence of record.  Social Security Administration (SSA) records for the appellant were also obtained.  The appellant was afforded VA medical examinations in September 2012, and August 2014.  Therefore, substantial compliance has been achieved.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and she was supplied with the text of 38 C.F.R. § 3.159.  She did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  She had previously been given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

There is a voluminous amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

A.  Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where a beneficiary appeals the denial of a claim for an increased disability evaluation for a disability for which service connection was in effect before the claim for increase was filed, the present level of the beneficiary's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

1.  Headaches

The appellant contends that her service-connected headaches are more severe than the current rating reflects.  She contends that the frequency and severity of her headaches reflect prostrating and prolonged symptoms. 

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this is the highest rating available under this Diagnostic Code.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In addition, the term 'productive of severe economic inadaptability' is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

The appellant submitted a claim for an increased disability rating for her service-connected migraine headaches in January 2007.   Pursuant to Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

After reviewing the evidence of record, and giving the benefit of any doubt to the appellant, the Board concludes that the severity and frequency of the appellant's service-connected headaches more closely approximate the criteria for a 50 percent rating under Diagnostic Code 8100, which contemplates very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.7.  To wit, the appellant reported having headaches all the time during her June 2007 VA examination; she reported missing eight days of work during the previous six months due to headaches and estimated being in bed on weekends due to headaches another eight to ten days.  The examiner assessed chronic daily headaches with a prostrating migraine several times per month.  A March 2009 VA treatment note indicates that the appellant reported experiencing a constant dull headache most days with two to three episodes of severe headaches per month.  In September 2009, she reported having throbbing headaches with associated nausea, photophobia and phonophobia two to three times per week.  In November 2010 and in February 2011, the appellant again reported such migraine headaches occurring two to three times per week; she denied any changes in the headaches.  The report of the VA examination conducted in May 2011 reflects that the appellant reported experiencing one to two headaches per week.  She said that she had missed five days of school due to headaches over the previous six months.  During her May 2012 Board videoconference hearing, the appellant testified that she still experienced headaches even with medication and that she had missed work and school because of those headaches.  The SSA Administrative Law Judge (ALJ) decision of January 2014 indicates that the appellant testified that she had migraines two to three times per week and that the episodes lasted eight hours.  She further testified that the headache medication made her loopy and she had to lie down.  In a November 2014 written statement, the appellant said that she has headaches seven to eight times per month that require her to stay in dark solitude and try to sleep.

The Board finds the appellant's description of her headache symptomatology to be within the competency of a lay person.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, VA examiners have indicated that the appellant had prostrating headaches that caused her to be absent from work and school.  As reflected in the May 2013 Joint Motion for Partial Remand, missing five days amounts to missing an entire work-week every month.  The Board notes that 50 percent is the maximum schedular disability rating available under Diagnostic Code 8100, and that no other Diagnostic Codes, including those related to neurological conditions, are applicable in this case. 

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that a 50 percent rating, but no more, is warranted for the appellant's service-connected headaches throughout the entire appeal period, beginning January 29, 2007.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Lumbar spine, orthopedic manifestations

The appellant submitted a claim for an increased disability rating for her service-connected lumbar spine disability in January 2007.  She testified at her May 2012 Board videoconference hearing that she was losing a lot of the use of her back and that she could not bend over for very long.  The appellant said that the lumbar spine disability was getting worse the older she got.  The appellant further testified that she had been told to lie down and rest when her back was messed up and that if she did anything strenuous, she would have trouble getting back up.  She stated that her back pain was 8/10 on a daily basis and that flare-ups caused the pain to be 10/10.  

The appellant's service-connected lumbar spine disability has been rated as 20 percent disabling by the RO under the provisions of Diagnostic Code 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

As the appellant's service-connected lumbar disability also includes degenerative disc disease, the Board will also consider Diagnostic Code 5243 for rating intervertebral disc syndrome.  Under Diagnostic Code 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Review of the evidence of record reveals that the appellant was afforded a VA spine examination in June 2007; the examiner reviewed the appellant's medical records and history.  The appellant complained of aching low back pain and said that the intensity of the pain waxed and waned.  The appellant also said that the low back pain was present 99% of the time and that the pain was worse with bending, stooping, vacuuming and sweeping.  She reported that she had experienced flare-ups lasting a week 14 times during the previous 12 months.  She also stated that she had missed work approximately eight times in the previous 12 months for one to two days per episode.  The examiner noted that the appellant performed all activities of daily living unassisted.  On physical examination, the appellant's gait was normal.  The thoracolumbar spine below T2 was tender to palpation and percussion.  Straight leg raising was positive at 35 degrees bilaterally.  No muscle wasting was present.  Muscle spasms were present in the right lumbar area.  The appellant exhibited forward flexion to 40 degrees; extension to 14 degrees; right and left lateral flexion to 16 degrees each; and left lateral flexion right rotation to 14 degrees; and left rotation to 20 degrees.  This motion was accomplished with pain.  After repetitive use, the appellant exhibited forward flexion to 28 degrees; extension to 20 degrees; right lateral flexion to 12 degrees; left lateral flexion to 14 degrees; right rotation to 14 degrees; and left rotation to 14 degrees.  Again, this motion was accomplished with pain.  The examiner described the appellant's motor system as normal.

During another VA medical examination accomplished eight days later that same month (June 2007), the appellant exhibited an antalgic gait and station.  Her motor strength was described as 5/5 with normal tone and bulk.  

A June 2008 VA outpatient treatment note indicates that the appellant's gait was normal.  On physical examination, motor testing was 5/5 bilaterally.  In August 2009, the appellant wrote that she had to take medication daily to control her backaches and described the arthritis in her back as "horrid".  Private medical treatment records reflect that the appellant underwent magnetic resonance imaging (MRI) of the lumbar spine in November 2009, after she complained of having some mild aching discomfort in the back for years with a recent popping sensation in the back followed by radiating back pain.  

The appellant underwent another VA medical examination in May 2011; the examiner reviewed the appellant's medical records and history and noted that she takes pain medication multiple times per day with slight relief.  The appellant stated that if she swept or vacuumed her floor she would be down in bed for two to three days as a result of the pain that was brought on by said activity.  The appellant further stated that her lumbar pain was present 90% of the time and that prolonged sitting or movement would make the pain worse.  She reported experiencing flare-ups that were precipitated by vacuuming the floor and described them as occurring every two to three days.  The flare-ups caused lumbar spine pain that continued for two to eight hours.  The appellant said that she had restricted her activity due to this pain and therefore this limited her flare-ups.  She also said that she had to go to bed for pain relief; however, this bedrest is not prescribed by a physician.  The appellant said that she remained in bed for up to 12 hours.  She also said that she missed work about two days per month for well over 12 months; this pertained both to her student work and her work as an aircraft mechanic.  The appellant's last full-time occupation was student.  The appellant was noted to perform all activities of daily living unassisted.  

On physical examination, the appellant exhibited a normal gait and station.  The left sacroiliac joint was subjectively painful to palpation and percussion over T11-T12 was mildly painful.  The appellant demonstrated a thoracolumbar spine range of motions of 66 degrees of forward flexion; 14 degrees of extension; right lateral flexion of 18 degrees; left lateral flexion of 10 degrees; and lateral rotation of 8 degrees bilaterally.  There was subjective pain on motion.  After repetitive use, the appellant exhibited forward flexion to 40 degrees; extension to 6 degrees; right lateral flexion to 10 degrees; left lateral flexion to 14 degrees; right rotation to 12 degrees; and left rotation to 10 degrees.  Motor strength was 5/5 with normal tone, bulk, dexterity and coordination.

In September 2012, the appellant was afforded a VA spine examination.  The examiner reviewed the appellant's claims file and medical records; the examiner stated that the appellant had not had any incapacitating episodes over the previous 12 months due to intervertebral disc syndrome.  The appellant reported that normal activities were more painful and difficult than previously due to back pain.  She said that she was not able to flex as strongly as she did before.  As for flare-ups, the appellant described the impact as occurring 24/7 with the pain at worst 10/10.  She said these occurred several times a week with the pain lasting about one to two hours and that normal activity such as standing or twisting made the pain worse.  On physical examination, there was objective tenderness of the thoracic and lumbar spine.  Muscle spasm was present.  There was no atrophy.  The appellant demonstrated a thoracolumbar spine range of motions of 90 degrees of forward flexion; 20 degrees of extension; right and lateral flexion of 30 degrees each; and lateral rotation of 30 degrees bilaterally.  There was no objective evidence of painful motion.  After repetitive use, the appellant exhibited forward flexion to 90 degrees; extension to 20 degrees; right and lateral flexion to 30 degrees each; and right and left rotation to 30 degrees each.  The appellant was noted to have less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  The examiner indicated there could be additional pain, limitation of range of motion and reduced functional capacity during a flare-up, but could not state exactly how much.

The SSA ALJ decision of January 2014 indicates that the appellant suffered from cervical disc disease, fibromyalgia and/or arthritis.  The ALJ did not find all of the appellant's statements concerning the intensity, persistence and limiting effects of her symptoms to be fully credible.

The appellant was afforded another VA medical examination in August 2014; the examiner reviewed the appellant's claims file and medical records.  The examiner stated that the clinical notes for the previous eight months showed no prescription of bed rest due to back pain.  The appellant complained of constant pain from the base of the neck to the tailbone.  She reported that she took five pain medications.  On physical examination, the appellant exhibited a normal gait and station.  

The RO has assigned a 20 percent evaluation for the appellant's lumbar spine disability under Diagnostic Code 5242, degenerative arthritis of the spine.  However, the Board finds that an evaluation of 40 percent is appropriate pursuant to the current rating criteria because the clinical evidence of record shows forward flexion of the thoracolumbar spine limited to less than 30 degrees after repetitive motion testing during the VA examination of June 2007.  In addition, while improved ranges of motion were shown during subsequent VA medical examinations, the appellant has repeatedly reported severe and frequent flare-ups that result in additional limitation of motion.

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described her subjective complaints of worsening pain, and objective medical evidence has indicated the existence of pain on motion.  The Board has considered these factors and her descriptions of the extent, severity and duration of her symptoms during flare-ups in the assignment of the next higher evaluation of 40 percent. 

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, and with provision of the benefit of the doubt, the medical evidence of record shows that it is at least as likely as not that the appellant's orthopedic lumbar symptomatology approximates the schedular criteria for an evaluation of 40 percent.  The pain and functional limitations caused by the lumbar spine disorder are contemplated in the evaluation for the orthopedic symptomatology of the lumbar spine that is represented by the 40 percent rating assigned herein. 

However, the Board has reviewed the evidence of record and finds that the preponderance of evidence does not support the grant of a disability rating in excess of 40 percent for the orthopedic manifestations of the appellant's service-connected lumbar spine disability.  Under the general rating formula for diseases and injuries of the spine a rating higher than 40 percent requires evidence of ankylosis.  However, no ankylosis of the lumbar spine has been reported by the appellant during the appeal period nor has ankylosis of the lumbar spine been clinically noted, observed or diagnosed at any time during the appeal period.  In the absence of ankylosis of any portion of the spine, an evaluation in excess of 40 percent is not warranted.  

Furthermore, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations of the appellant's service connected lumbar spine disability. 

The Board has also considered rating the appellant's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula indicates that incapacitating episodes having a total duration of at least four weeks during the past 12 months warrant a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Incapacitating episodes are those of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  In this case, the clinical evidence of record does not demonstrate the existence of incapacitating episodes as defined by regulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

The competent evidence of record also fails to establish that the appellant has been prescribed bed rest or experienced incapacitating episodes of at least 6 weeks during a 12 month period.  Recognition is given to the appellant's reports of having flare-ups and episodes of missing work or being unable to attend school due to her service-connected lumbar disability.  She reports that these occurrences happen daily or weekly, but there is no indication she has been prescribed bed rest by a physician and this is a requirement for VA purposes.  While not diminishing the severity of her flare ups or the pain that she experiences, six weeks of incapacitating episodes, as defined by VA, has not been demonstrated.  In addition, the 40 percent evaluation assigned herein is based in part on that pain and the flare-ups.  Thus, the appellant's symptoms do not approximate the required criteria for a 60 percent rating for intervertebral disc syndrome under Diagnostic Code 5243. 

The Board acknowledges that a primary symptom and functional limiting factor associated with the appellant's service-connected lumbar disability is pain.  A review of the record shows that the appellant's lumbar pain has been characterized as chronic and daily.  Additionally, her service-connected lumbar spine disability has resulted in limitation of motion with tenderness and a need for pain medication.  While her service-connected lumbar disability has also resulted in radicular symptoms in each lower extremity, the Board notes that this has been considered and separately rated as service-connected sciatica.  No additional neurological abnormalities have been identified as being associated with the service connected lumbar spine disability.

The Board finds that the appellant's symptoms and impairment due to her service-connected lumbar disability do not meet or more nearly approximate the criteria for a disability rating in excess of 40 percent under the applicable rating criteria.  The preponderance of evidence is against the assignment of a schedular rating in excess of 40 percent for the service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Lower extremities, neurologic

The appellant submitted a claim for an increased disability rating for her service-connected lumbar spine disability in January 2007.  The appellant testified at her May 2012 Board videoconference hearing that she was losing feeling in her legs.  She also described experiencing low back numbness and pain that radiated into her legs.  

An August 2011 rating action indicated that the service-connected lumbar spine disability had previously encompassed the appellant's right and left lower extremity sciatica.  The August 2011 rating action assigned a separate compensable evaluation of 10 percent for each lower extremity sciatica, effective from May 24, 2011.

The appellant underwent a VA medical examination in June 2007; the examiner reviewed the appellant's medical records and history.  The appellant complained of decreased sensation down the thighs and legs laterally.  The examiner stated that this did not represent any specific dermatome and rendered a diagnosis of lumbar disc disease with radiculopathy.  The appellant also underwent a VA neurological examination in June 2007; she reported that her entire legs got numb and weak.  On physical examination, sensory testing was decreased to pinprick in most of both lower extremities.  Straight leg raises were negative.  The examiner rendered a clinical assessment of chronic low back pain with L5 root (sciatic) deficit.

Review of the appellant's medical treatment records reveals a February 2011 VA note where the appellant decreased pinprick sensation in the lower extremities was documented.  The appellant underwent another VA examination in May 2011; the appellant complained of back pain that radiated down her legs into her toes.  She complained of numbness on the outside of her calves and feet to the knees.  The examiner stated that the appellant decreased temperature and pinprick sensation in the L4-5 distribution in each leg.  The clinical assessment was that the appellant appeared to have mild incomplete sensory loss in the L4-5 distributions related to her lumbar disc disease.  The appellant was afforded another VA neurological examination in September 2012; again, the diagnosis was L5 nerve root pressure bilaterally and the symptoms were described as mild.  The September 2012 VA orthopedic examiner only noted sensory deficits in one lower extremity while the neurological examination observed sensory deficits in both lower extremities.  The report of the August 2014 VA examination indicates that the appellant's EMG findings were consistent with mild chronic inactive L4 radiculopathy.  Vibration sense was absent at the right ankle and mildly impaired at the left ankle and knees.  The examiner stated that there was no evidence of any significant change from prior evaluations.

In regards to the neurological element of the appellant's service-connected lumbosacral spine disability, radiculopathy of the each lower extremity in the sciatic nerve has been diagnosed in the medical evidence of record.  The neurological symptomatology of the appellant's low back disability has resulted in radicular pain and some sensory deficits of the right and left legs.  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve); the sciatic nerve is identified in the medical evidence of record as being affected by the appellant's lumbar spine disability.  For the sciatic nerve, mild incomplete paralysis warrants a 10 percent evaluation at most, while a 20 percent evaluation requires moderate incomplete paralysis.  The clinical evidence of record does not reveal moderate incomplete paralysis in the right lower extremity sciatic nerve.  As such, the Board finds that the appellant's lumbar spine neurologic symptomatology reflected in the evidence of record more closely approximates a 10 percent rating for mild incomplete paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, as of January 29, 2007 and throughout the appeal period.  However, ratings higher than the currently assigned 10 percent ratings are not warranted in light of the fact that the clinical evidence of record establishes that the neurologic manifestation of the lumbar spine disability in the right and left sciatic nerve is limited to sensory loss.  Without more, an evaluation in excess of 10 percent is not warranted.  Thus, the preponderance of evidence is against the assignment of a schedular rating in excess of 10 percent for the service-connected disability in each lower extremity.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Extraschedular ratings

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that there has been no showing that the appellant's disability pictures for any of her service-connected disabilities on appeal (headaches, lumbar spine degenerative joint and disc disease and bilateral lower extremity radiculopathy (sciatica)) could not be contemplated adequately by the applicable schedular rating criteria discussed above.  While Diagnostic Code 8100 does not provide for higher ratings, Diagnostic Codes 5242 and 8520 do - but as has been explained thoroughly above, the currently assigned ratings adequately describe the severity of the appellant's symptoms during the period of appeal.  Further, not one of these service-connected disabilities has required any period of hospitalization nor has there been marked interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis for the service-connected headaches, lumbar spine disability or bilateral sciatica is not warranted.  See Thun v. Peake, supra. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  As previously noted, the issue of TDIU is addressed in the REMAND below.


ORDER

An evaluation of 50 percent, but not more, for the appellant's headache disability is granted, effective in January 2007, and subject to the law and regulations governing the award of monetary benefits.

An evaluation of 40 percent, but not more, for the appellant's lumbar spine disability is granted, effective in January 2007, and subject to the law and regulations governing the award of monetary benefits.

An evaluation of 10 percent, but not more, for the appellant's right lower extremity sciatica is granted, effective in January 2007, and subject to the law and regulations governing the award of monetary benefits.

An evaluation of 10 percent, but not more, for the appellant's left lower extremity sciatica is granted, effective in January 2007, and subject to the law and regulations governing the award of monetary benefits. 


REMAND

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appellant has been in receipt of SSA disability benefits since approximately 2009.  There is medical evidence and lay evidence of record to indicate that the appellant's capacity for individual employability has been compromised by her service-connected disabilities.  In addition, she has significant non-service-connected disorders, for example, fibromyalgia, that have also affected her employability.  Moreover, in the decision above, the Board has granted additional service-connected ratings that are pertinent to entitlement to TDIU.  

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Complete any and all development action deemed warranted by the record.

3.  Thereafter, adjudicate the TDIU claim on appeal.  The adjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, 38 C.F.R. § 3.321, Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007); and Rice v. Shinseki, 22 Vet. App. 447 (2009).

4.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


